 



Exhibit 10.02
Summary Sheet
Compensation and Benefits for Non-Management Directors
Effective November 2, 2005
     Non-management members of the Board of Directors (the “Board”) of Cardinal
Health, Inc. (the “Company”) are entitled to receive the following annual
retainers, payable quarterly in cash, as applicable, and other compensation and
benefits for Board service:

      Annual retainer:   $70,000       Annual retainer for Audit Committee
members:   $2,000       Annual retainer for committee chairpersons:    
     Audit   $15,000      Human Resources and Compensation   $8,000
     Nominating and Governance   $6,000       Annual retainer for non-management
Presiding Director:   $15,000       Per meeting fee for attendance at “excess
meetings”:   For each meeting attended after the director has attended a number
of meetings equal to the number of regular quarterly board meetings and regular
committee meetings associated with regular quarterly Board meetings plus two,
$1,500 for a full day; $750 for a half day or less; total per meeting fees
cannot exceed $25,000 in any fiscal year       `   An “excess meeting” includes
meetings attended by a non-committee member at the request of a committee chair,
and excludes written actions       Additional committee retainer and other
compensation:   When a committee is formed to address a specific issue, the
Board will determine an annual retainer to be paid to the committee members
based upon the effort required; total fees in this category cannot exceed
$25,000 per project         In addition to the retainers and per meeting fees
identified above, in the discretion of the Board, directors may receive
additional compensation for the performance of duties assigned by the Board or
its committees that are considered beyond the scope of the ordinary
responsibilities of directors or committee members       Compensation deferral
eligibility:   Directors may elect to defer payment of their retainer into the
Company’s Deferred Compensation Plan       Expense reimbursement:   The Company
reimburses directors for reasonable expenses incurred in the course of traveling
to, and participating in, regular and special Board and committee meetings and
related Company events       Initial equity award grant:   Upon initially being
appointed or elected to the Board, each director receives an equity award grant
equal to $120,000 in present value and delivered 70% (or approximately $84,000
in present value) in an option to purchase the Company’s common shares and 30%
(or up to approximately $36,000 in present value) in restricted share units
(“RSUs”)1       Annual equity award grant:   Each director receives an annual
equity award grant equal to $120,000 in present value and delivered 70% (or
approximately $84,000 in present value) in an option to purchase the Company’s
common shares and 30% (or up to approximately $36,000 in present value) in RSUs1
      Benefits:   Coverage under the Company’s D&O liability insurance policy;
indemnification agreements

 

1   Both option and RSU grants to directors generally vest in full on the first
anniversary of the grant date. Options are granted with an exercise price equal
to the market price of a common share at grant and are generally exercisable for
seven years from the date of grant. RSUs are generally settled in shares.

 